DETAILED ACTION
This Office action is in response to the application filed on 11 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the power supply device with an improved current balancing mechanism, in particular, “a current mirror unit, having a first end and a second end, wherein the first end is connected to the sample voltage output end of the current detecting unit, and the second end is connected to the positive input end of the comparator unit; a voltage compensation unit, connected to the first end of the current 
For example, Takegami (US 2019/0149048) is believed to be the closest prior art to the disclosed invention, in that it seeks to solve the same problem of correcting or compensating for errors in current sharing among parallel power supplies due to circuit element tolerances and other variations (see [0004]-[0006], signal correctors of Figs. 2-3, and text description thereof). However, Takegami does not contemplate the use of a current mirror unit connected between the sample voltage output end of the current detecting unit and the positive input end of the comparator unit as found in Applicant’s claim 1.
While various other cited prior arts disclose current mirrors used in a current sharing circuit (e.g., Chen (US 2009/0039704), Fig. 2), these still lack the connections that recited in claim 1 and quoted above. Further, the prior art lacks any teaching by which one of ordinary skill in the art would seek to connect the correction/compensation circuit of Takegami to a current mirror circuit such as in Chen and others, particularly in the manner as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FRED E FINCH III/Primary Examiner, Art Unit 2838